Citation Nr: 1703963	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to June 5, 2014, and rated 10 percent thereafter.

2.  Entitlement to a higher initial rating for impairment of rectal sphincter control with fecal incontinence, rated 10 percent prior to January 3, 2014, and 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to May 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision as to bilateral hearing loss, and a July 2013 rating decision as to impairment of rectal sphincter control with fecal incontinence, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although the Veteran requested a hearing in his VA Form 9, he withdrew that request in an October 2016 statement.  38 C.F.R. § 20.702(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 30, 2011, the Veteran's bilateral hearing loss was manifested by at worst Level I hearing acuity bilaterally.

2.  From August 30, 2011 through July 29, 2013, the Veteran's bilateral hearing loss was manifested by Level IV hearing loss bilaterally.

3.  From July 30, 2013, the Veteran's bilateral hearing loss was manifested by Level V hearing loss bilaterally.

4.  Prior to January 3, 2014, the Veteran's impairment of rectal sphincter control with fecal incontinence was manifested by constant slight or occasional moderate leakage, which did not require the Veteran to wear a pad.

5.  From January 3, 2014, the Veteran's impairment of rectal sphincter control with fecal incontinence has been manifested by occasional involuntary bowel movements, necessitating the wearing of a pad.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial disability rating for bilateral hearing loss prior to August 30, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, DC 6100 (2016).    

2.  The criteria for the assignment of a staged initial rating of 10 percent and no higher for bilateral hearing loss are met from August 30, 2011 through July 29, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, DC 6100 (2016).    

3.  The criteria for the assignment of a staged initial rating of 20 percent and no higher for bilateral hearing loss are met from July 30, 2013 to the present.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, DC 6100 (2016).    

3.  The criteria for the assignment of an initial rating in excess of 10 percent prior to January 3, 2014 for impairment of rectal sphincter control with fecal incontinence have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332 (2016).

4.  The criteria for the assignment of a rating in excess of 30 percent from January 3, 2014 for impairment of rectal sphincter control with fecal incontinence have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

The appeal arises from the Veteran's disagreement with the initial ratings assigned to his service-connected disabilities at issue.  Once service connection has been granted, the claim has been substantiated, and additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as an initial rating assigned for disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream elements of the claim.  38 C.F.R. §3.159(b)(3).  The RO has provided the Veteran the required rating decision and SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the Veteran's service treatment records (STRs), and VA and private treatment records have been obtained.  Veteran's 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in November 2010 and June 2014 as to bilateral hearing loss, and in March 2011, September 2011, and March 2012 as to impairment of rectal sphincter control with fecal incontinence.  The record does not reflect that the examinations were inadequate for purposes of rating the Veteran's disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disabilities.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).



Prior to August 15, 2011

A November 2010 VA examination recorded relevant right ear puretone thresholds of 50 decibels at 1000, 2000, and 3000 Hertz, and 65 decibels at 4000 Hertz, for a right ear puretone threshold average of 53.75 decibels.  Relevant left ear puretone thresholds were 45 decibels at 1000 Hertz, 55 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz, for a left ear puretone threshold average of 55 decibels.  The speech recognition score was 96 percent bilaterally.  The Veteran reported difficulty hearing and understanding normal conversation, at meetings, listening to TV, and in groups or background noise situations.  He also had trouble hearing and understanding female voices.  

Applying the method for evaluating hearing loss to the audiological results of the VA examination reveals Level I hearing impairment bilaterally.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Moreover, the pure tone thresholds do not meet the criteria for an exceptional pattern of hearing loss, as discussed above, meaning Table VIa is not for application.  See 38 C.F.R. § 4.86.  Therefore, a compensable rating is not available to the Veteran for the period of time governed by this VA examination.  

A September 2011 letter from the Veteran received in January 2012 challenged the accuracy of the VA examination, stating that he had been advised by a doctor that a discrimination score of 96 percent is not possible with the average decibel losses shown in the examination.  The Veteran reported that he had been advised that his hearing loss should be evaluated by a non-standard speech discrimination examination utilizing either a CID-W22, a NU6 list, or the Quick SIN test as opposed to the Maryland CNC method.  While the Board acknowledges the Veteran's suspicion of the results of his VA examination, it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  A general statement that the VA examination results are not possible without any rationale, even when originating with a medical professional, do not meet the standard for clear evidence that the examination was not accurately performed.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  See Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Therefore, the Board accepts the results of the VA examination, and cannot assign a compensable rating prior to August 15, 2011.  As to the request for a non-standard speech discrimination examination, the rating schedule specifies that the Maryland CNC test must be used for rating purposes, and the Board must comply with the rating schedule.  38 C.F.R. § 4.85.  

August 30, 2011 through July 29, 2013

A rating of 10 percent is available from August 30, 2011 through July 29, 2013.  An August 30, 2011 private treatment record revealed relevant puretone threshold results in the left ear of 55 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz, for a puretone threshold average of 61.25 decibels.  The puretone threshold results in the right ear were 55 decibels at 1000 and 2000 Hertz, 60 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz, for an average of 56.25 decibels.  Reported word recognition scores did not result from utilization of the Maryland CNC test.  These results indicate puretone thresholds of 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, meaning that the Veteran will be rated under either Table VI or Table VIa, whichever results in the higher numeral.  In this case, as Maryland CNC speech recognition scores are not available, application of Table VI is not possible.  Application of Table VIa results in Level IV hearing loss bilaterally.  According to Table VII, a 10 percent rating is warranted for bilateral Level IV hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  A higher rating is not warranted by speech recognition scores in a May 2013 VA treatment record.

Therefore, a rating of 10 percent and no higher is warranted from August 30, 2011 through July 29, 2013.

July 30, 2013 to the Present

Another private hearing test was conducted on July 30, 2013.  This test revealed puretone thresholds in the left ear of 60 decibels at 1000 and 2000 Hertz, 70 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  The relevant puretone thresholds in the right ear were 65 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz.  Therefore, the puretone threshold average is 63.754 bilaterally.  The word recognition scores of 92 percent in the left ear and 96 percent in the right ear are not the result of the Maryland CNC test, per an August 2013 letter from the private treatment provider, and thus cannot be used in rating the Veteran's disability.  38 C.F.R. § 4.85(a).  

The July 2013 hearing test indicates puretone thresholds of 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, meaning that the Veteran will be rated under either Table VI or Table VIa, whichever results in the higher numeral.  Table Via results in the higher numeral, 
Level V hearing in both ears.  According to Table VII, a 20 percent rating is warranted for Level V bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, a rating of 20 percent is warranted from July 30, 2013.

Another VA examination was conducted in June 2014.  The relevant puretone thresholds recorded for the right ear were 50 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz, for a puretone threshold average of 58.75.  The left ear had puretone thresholds of 55 decibels at 1000 and 2000 Hertz, as well as 65 decibels at 3000 and 4000 Hertz, averaging 60 decibels.  The word recognition score was 84 percent in the right ear and 92 percent in the left ear.  The Board notes that this examination indicates that an evaluation lower than 20 percent is warranted for the Veteran's hearing loss.  Considering the progressive nature of the Veteran's hearing loss shown in the record as a whole, and allowing the Veteran the benefit of the doubt, the Board will evaluate the Veteran's hearing loss based upon the July 2013 examination, and finds that this single June 2014 examination is not sufficient to stage the Veteran's rating in such a way to reduce his compensation in June 2014.  Therefore, the record supports a rating of 20 percent and no higher from July 30, 2013 to the present.

While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's hearing loss warrants a compensable rating prior to August 30, 2011.  The rating schedule reflects a rating of 10 percent but no higher from August 30, 2011 through July 29, 2013, as well as a rating of 20 percent but no higher from July 30, 2013 to the present.

Impairment of Rectal Sphincter Control with Fecal Incontinence

The Veteran's impairment of rectal sphincter control with fecal incontinence is rated under DC 7332.  Under DC 7332, the following ratings apply: a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage; a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control. 38 C.F.R. § 4.114, DC 7332.

Other potentially applicable rating codes require fistula of the intestine, peritonitis, stricture of the anus, prolapse of the rectum, pruritus ani, or hernia, which are not present in the Veteran's case, and so are not appropriate to rate the Veteran's disability.  38 C.F.R. § 4.114, DC 7330, 7331, 7333, 7334, 7336-7340.  The Board notes that the Veteran does have a fistula in ano, but DC 7335 instructs that fistula in ano is to be rated as for impairment of sphincter control under 7332.  Although some VA examinations mention hemorrhoids, which are rated under DC 7336, service connection has not been established for hemorrhoids, and the Veteran's primary complaint involves his difficulty with leakage.  This complaint is specifically contemplated by DC 7332, and is not contemplated by DC 7336.  Therefore, DC 7332 is the most appropriate diagnostic code under which to rate the Veteran's disability.

Prior to January 3, 2014

A VA examination was conducted in March 2011.  The Veteran reported hesitancy/difficulty starting a stream, a weak/intermittent stream and hematuria.  He stated that he did not experience urinary leakage or incontinence.  This examination also indicated normal sphincter control at that time.  

A June 2011 private treatment note indicated a slight leaking that did not require pads.  The note stated that this leaking had only started.  A September 2011 VA examination report states that the Veteran reported intermittent urinary leakage and incontinence in which no pad or absorbent material was required.  Several March 2012 letters from friends discussed the Veteran's distress related to finding a toilet when necessary.  

A March 2012 VA examination noted moderate intermittent fecal incontinence.  The Veteran reported that when stool is present in the lower colon he has to rapidly evacuate his colon and occasionally, meaning approximately once a month, stools on himself.  The examiner described the leakage as occasional and moderate, and notably declined to check the box indicating that the leakage necessitates wearing of a pad.  The Veteran stated that he spends about two hours confined to his home every morning to ensure that he has a bowel movement.  The Veteran expressed concern about abruptly stooling on himself when away from his home.  The examiner stated that the Veteran's symptoms cause a distraction but have not prevented him from working, and that his current job is managing stock portfolios online from his home.  A May 2012 private treatment record discussed additional difficulty with sphincter control after bicycling.  A March 2013 letter from the Veteran stated that he suffers from fecal incontinency, and loss of total control over urination and bowel movements.  He felt that he was able to deal with this loss of control because he lives in a recreational vehicle (RV) with unusual privacy and proximity of an RV.  He states that he only felt the need to wear absorbent underwear when away from his RV for a long period of time.  

The Veteran's symptoms are best described as constant, slight or occasional moderate leakage, which warrants a 10 percent rating.  Although the Board recognizes the difficulty and embarrassment associated with the Veteran's symptoms, at no point do any of the examiners or treatment providers indicate that the Veteran must wear a pad due to his leakage or fecal incontinence, in spite of the Veteran's report of having soiled himself.  In March 2013, the Veteran stated that he takes care to wear particularly absorbent underwear when he is away from home for an extended period of time, but did not state that he wore pads or adult diapers.  Therefore, the record does not warrant a rating in excess of 10 percent for the Veteran's impairment of rectal sphincter control with fecal incontinence prior to January 3, 2014.

From January 3, 2014 to the Present

On January 3, 2014, the Veteran's private physician wrote a letter stating that the Veteran suffers from occasional involuntary bowel movements and leakage necessitating the wearing of a pad.  The physician specifically stated that it was medically necessary for the Veteran to wear protective pads and diapers.  

A January 2014 VA examination disagreed with the private physician's assessment, stating that the Veteran has a voiding dysfunction, but does not require absorbent material.  However, another VA examination in March 2014 stated that the Veteran's symptoms were occasional involuntary bowel movements and leakage necessitating the wearing of adult diapers.  This examination noted that the Veteran's symptoms did not impact his ability to work.  

The record thus supports a finding that, from January 3, 2014, the symptoms of the Veteran's impairment of rectal sphincter control with fecal incontinence are best described as occasional involuntary bowel movements necessitating the wearing of a pad.  At no point does the Veteran's private treatment provider or the VA examiner describe the Veteran's symptoms as extensive leakage and fairly frequent involuntary bowel movements.  Therefore, a rating in excess of 30 percent is not warranted.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's bilateral hearing loss or impairment of rectal sphincter control with fecal incontinence have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the disabilities at issue, but the medical evidence reflects that those symptoms are not present.  The Veteran's difficulty hearing and communicating with others due to hearing loss is specifically contemplated by the rating schedule.  The Veteran's fecal leakage and involuntary bowel movements are contemplated by the rating schedule diagnostic code criteria for impairment of rectal sphincter control.  Although the Veteran has discussed voiding frequency and urgency in the record, these symptoms are specifically referenced in the rating decisions evaluating the Veteran's prostate cancer.  Therefore, they are not for consideration in this decision, as consideration of the same manifestations of a disability under different diagnostic codes is pyramiding, and to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14.  The record thus does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities at issue, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran is fully employed.  Therefore, a TDIU claim has not been raised.



ORDER

Entitlement to a compensable initial rating for bilateral hearing loss prior to August 30, 2011 is denied.

Entitlement to a staged initial rating of 10 percent and no higher for bilateral hearing loss from August 30, 2011 through July 29, 2013 is granted.

Entitlement to a staged initial rating of 20 percent and no higher for bilateral hearing loss from July 30, 2013 to the present is granted.

Entitlement to an initial rating in excess of 10 percent prior to January 3, 2014 for impairment of rectal sphincter control with fecal incontinence is denied.

Entitlement to a staged initial rating in excess of 30 percent from January 3, 2014 to the present for impairment of rectal sphincter control with fecal incontinence is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


